Citation Nr: 0215941	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  91-40 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected right ankle strain.  

REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from April 1964 to April 1966.   
He served in Vietnam from August 1965 to April 1966.

This matter was last before the Board of Veterans' Appeals 
(the Board) in May 2002.  As the Board noted at that time, 
the procedural history of this case is "long and 
complicated."  The Board believes, as it did last May, that a 
detailed narration of the entire procedural history of this 
case would add nothing to an understanding of the Board's 
decision.  

The recent history of the case can be succinctly stated as 
follows: in February 2001, due to the then-recent enactment 
of the Veterans Claims Assistance Act of 2000, the United 
States Court of Appeals for Veterans Claims (the Court) 
remanded three issues which were then on appeal: entitlement 
to service connection for prostatitis and entitlement to 
increased disability ratings for conjunctivitis and for a 
right ankle disability.  The appeal as to the prostatitis 
claim as withdrawn by the appellant in February 2002.  In May 
2002, the Board denied the appellant's claim for an increased 
rating for conjunctivitis.  The Board also directed further 
development of the last remaining claim at issue, entitlement 
to an increased disability rating for the right ankle 
disability, pursuant to authority granted it by 67 Fed. Reg. 
3.099, 3,104 (January 23, 2002) [to be codified at 38 C.F.R. 
§ 19.9(a)(2)].  The record reflects that such development, in 
the form of a July 2002 VA physical examination, has been 
accomplished.

The record further reflects that by letter dated in July 2002, 
the appellant's attorney informed the Board that he was no longer 
available to represent the appellant in this matter.  By letter 
dated in September 2002, counsel was advised that the Board had  
construed his letter as a motion to withdraw services by a 
representative.  Counsel was informed that his motion was not in 
compliance with the provisions of 38 C.F.R. 
§ 20.608(b)(2), pertaining to withdrawal of services by a 
representative subsequent to certification of an appeal to 
the Board.  Counsel was advised that proceedings were 
suspended for a period of 30 days in order to afford him an 
opportunity to comply with the cited regulation.  Because no 
motion in compliance with the regulation was received with 
the 30-day time period, the Board will consider counsel to 
remain in a representative capacity and will proceed with 
this matter.  


FINDING OF FACT

The appellant's right ankle disability is characterized by 
pain with marked  limitation of motion. 


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for the right 
ankle disability have been met, effective July 31, 2002.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5271 (2002); Fenderson v. West, 12 
Vet. App. 119 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking entitlement to an increased 
disability rating for his service-connected right ankle 
disability, which is currently evaluated as noncompensably 
disabling.

Preliminary Matter:  VA's Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The VCAA eliminated the former well-
grounded claim requirement, expanded the duty of VA to notify 
the appellant and enhanced VA's duty to assist an appellant 
in developing the information and evidence necessary to 
substantiate a claim.  VA issued regulations to implement the 
VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  For purposes of this decision, the Board will 
assume that the VCAA is applicable.  See Holliday v. Principi 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

As discussed above, the concept of a (not) well grounded 
claim has been eliminated by the VCAA.  The Board observes 
that it discussed the then-current well groundedness standard 
in its now-vacated February 2000 decision.  The current 
standard of review for all claims is as follows.

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." 
To deny a claim on its merits, the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Board will apply this standard in its discussion of the 
merits of the appellant's claim below.  

Notice

VA has a duty under the VCAA to notify the appellant and his 
representative of the information and evidence needed to 
substantiate and complete a claim as well as who is 
responsible for obtaining such evidence.  See 38 U.S.C.A. 
§ 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA]. 

The appellant was apprised of the general law and regulations 
pertaining to the substantiation of his right ankle rating 
claim via the May 1998 rating decision as well as the October 
1998 Statement of the Case.  Although vacated by Court order, 
the February 2000 Board decision which initially denied the 
claim for an increased rating remains a matter of record.  
The decision fully reflected the state of the evidence in 
light of the applicable law and explained how the evidence 
did not then support the granting of an increased evaluation.  

VA's January 2001 motion for remand and the Board's May 2002 
served to inform the appellant of the requirements of the 
VCAA.  

That the appellant was aware of evidence necessary to 
substantiate the claim, and that such evidence was received, 
is clear from the arguments and contentions of his 
representatives throughout the pendency of this matter.  In 
January 1999, the appellant through his representative argued 
that the medical evidence of record was insufficient to 
properly evaluate the claim, and requested that the appellant 
be afforded a medical examination in accordance with 
applicable law.  The appellant through his representative in 
February 2002 submitted additional medical evidence and 
specifically requested that the Board direct further 
development of the claim by the conduct of a VA medical 
examination, because the appellant had represented that his 
disability had increased in severity.  

It is clear from the above that the appellant has been 
informed of what is required to substantiate his claim.  It 
is equally clear that the appellant has been informed, and is 
aware, that it is his responsibility to submit medical 
evidence, such as private clinical records, in support of his 
claim but that it is VA's responsibility to provide 
examination of the ankle.   

The Board finds that the foregoing information provided to 
the appellant satisfies the requirements of 38 U.S.C.A. 
§ 5103 and Quartuccio in that the appellant was clearly 
notified of the evidence necessary to substantiate his claim 
for an increased rating.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

As indicated in the Board's now-vacated February 2000 
decision, evidence pertaining to the appellant's service-
connected right ankle disability included treatment records 
and two VA examination reports.  In May 2002 the Board 
directed that additional development of the record in the 
form of a VA medical examination.  As noted above, this had 
been requested by the appellant through counsel in February 
2002.  The appellant was examined at a VA facility in July 
2002, and a report of the examination has been associated 
with his VA claims folder. 

The record demonstrates that all relevant evidence has been 
obtained.  The appellant has not alluded to the existence of 
any other information which has not been obtained and the 
Board is unaware of any further information which could be 
adduced which would substantiate the claim at issue.  

The appellant has been accorded ample opportunity to present 
evidence and argument in support of his claim.

Relevant law and regulation

Increased ratings - in general

The appellant's rating claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

The appellant's disability rating claim has been in 
continuous appellate status since the original assignment of 
service connection.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Compare Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) [where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern].  In Fenderson, the Court discussed the concept of 
the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Specific schedular criteria

Under applicable law, disability of the musculoskeletal 
system is primarily the inability, due to damage or 
inflammation in parts of the system, to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part or all of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of 
rating disabilities due to arthritis, the ankle is considered 
a major joint.  38 C.F.R. 
§ 4.45.

The appellant has been diagnosed to have arthritis.  
Accordingly, to be considered is that with any form of 
arthritis, painful motion is an important factor of 
disability; the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion. In 
the absence of limitation of motion, a 10 percent rating 
applies for x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Diagnostic Code 5271 for limitation of motion of the ankle 
provides a 10 percent rating if the limitation is moderate, 
and a maximum 20 percent rating if the limitation is marked. 
38 C.F.R. § 4.71a, Diagnostic Code 52716.   

Words such as "moderate" and "marked" are not defined in 
the VA Schedule for Rating Disabilities. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence-to the end that its decisions are "equitable and 
just."  
38 C.F.R. § 4.6 (2001).  The Board notes as a point of 
reference that "moderate" is defined as "of average or medium 
quality, amount, scope, range, etc." See WEBSTER'S NEW WORLD 
DICTIONARY, Third College Edition (1988), page 871.  "Marked" 
is defined as "noticeable; obvious; appreciable; distinct; 
conspicuous." Id. at 828.

It should also be noted that use of descriptive terminology 
such as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue. All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a) (West 1991); 
38 C.F.R. §§ 4.2, 4.6 (2001).

Degenerative arthritis established by X- ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).

Factual background

An October 1991 VA medical record reflects that pain over the 
posterior aspect of the right ankle was noted upon palpation 
and eversion.  Radiographic examination detected spurring.  

The appellant underwent a VA physical examination in August 
1992, conducted in conjunction with his then pending claim of 
service connection.  He was reported to have a "negative" 
orthopedic examination.   Although there was pain noted in 
the right ankle with crepitus and pain in the posterior 
aspect of the ankle, there was no limitation of motion.  

In August 1996, the appellant presented for a VA physical 
examination.  He complained of pain and swelling; the latter 
symptom was confirmed upon clinical examination.  The 
appellant's ankle displayed full range of motion.  X-rays of 
the ankle showed normal findings.  The diagnosis was 
residuals, right ankle sprain.

In June 1997, the appellant was afforded another VA physical 
examination.  He complained of pain of the left foot and 
ankle, which he described as burning and pulsating in nature.  
Severe crepitation of both ankles was noted.  There was no 
objective evidence of pain on motion on any movement of the 
right ankle.  There was then observed no swelling, 
instability or pain on motion, and the appellant was noted to 
have a normal gait.  The examiner commented that there was 
"no evidence objectively of any condition in the right 
ankle, with no tenderness to palpation, no swelling, normal 
muscle strength, no instability, no muscle atrophy and no 
crepitation."  The appellant was noted to have full range of 
motion of the ankle that was "pain free."  The examiner 
further observed that the appellant could walk and rise on 
his toes and heel without problems or objective evidence of 
pain.  The examiner further commented that X-rays of the 
ankle in August 1996 were normal.  The examiner concluded by 
stating that he had reviewed the appellant's claims folder 
and that "the correct diagnosis is right ankle sprain by 
history as seen on SMR, with no residuals."

Service connection for chronic residuals of a right ankle 
strain was granted in an April 1998 Board decision.  The 
Board's decision was implemented in a May 1998 RO rating 
decision, which assigned a noncompensable disability rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271, effective from 
October 26, 1989, the date of the appellant's initial claim 
for VA benefits.

In a May 2000 computerized axial tomography report, it was 
noted that the appellant had a spur formation at the 
posterior aspect of the calcaneus along the area of the 
Achilles tendon insertion, and a partial bony bridge in the 
area of the left talus of the right foot.  A separate medical 
report contemporaneously dated indicates that the appellant's 
right ankle was then swollen and displayed painful motion 
with crepitus.  The appellant was diagnosed to have 
degenerative arthritis of the right ankle.  

In response to the Board's May 2002 development memorandum, 
the appellant underwent a VA physical examination in July 
2002.  He complained of right ankle throbbing pain, swelling 
and pain as well as occasional ankle twisting.  He denied 
locking.  Upon clinical examination, the appellant's right 
ankle was noted to display 10 degrees of dorsiflexion, 35 
degrees of plantar flexion, inversion to 10 degrees, and 
eversion to 5 degrees.  The appellant's ankle range of motion 
thus represents approximately loss of one half of that 
assessed as normal for dorsiflexion, and loss of 10 degrees 
of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.

The examiner added that the range of motion was limited by 
pain.  He observed that there was tenderness to palpation at 
several areas of the ankle, but that there was no 
instability, and that the appellant was able to walk on his 
heels and stand on his toes with mild difficulty as to the 
right foot.  He noted that the appellant carried a one point 
cane, and that the appellant walked with a limp.       

The appellant was diagnosed to have a history of a right 
ankle sprain with no  instability and "good" range of 
motion, and a partial bony bridge, superomedial aspect of the 
calcaneus suggestive of a talocalcaneal coalition of the 
right ankle.  

Analysis
 
The appellant in essence contends that his service-connected 
right ankle disability has become worse and that a 
compensable rating should be assigned.  Having considered the 
evidence of record in light of the appellant's contentions 
and the applicable law, and for reasons expressed immediately 
below, the Board is of the opinion that the record supports 
the assignment of a 20 percent disability rating.

Application of schedular criteria

The medical evidence of record indicates that the appellant 
has a disability characterized as recurrent sprains of the 
right ankle, with associated degenerative arthritis of the 
right ankle.  The evidence further indicates that he displays 
a somewhat limited range of ankle motion.    

The Board has considered whether the evidence approximates 
findings consistent with the assignment of a 20 percent 
rating, for "marked" limitation of the ankle.  As noted by 
the Board above, "marked" means noticeable or obvious.  The 
July 2002 VA examiner noted that the appellant walked with a 
limp and used a cane.
The examiner's observations are generally consistent with the 
remainder of the physical examination report, which indicates 
that the appellant's right ankle was painful on all ranges of 
motion. 

In short, although the July 2002 VA examiner indicated that 
the severity of the appellant's right ankle disability is 
mild, the Board believes that the evidence is at least in 
equipoise as to whether a 20 percent disability rating should 
be assigned.  Accordingly, applying the benefit of the doubt 
rule, the Board will assign a 20 percent rating.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.
 
DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 
80, 85 (1997), the Court determined that if a claimant is 
already receiving the maximum disability rating available, it 
is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable. 20 percent is the maximum rating 
allowable under Diagnostic Code 5271.  Accordingly, DeLuca 
considerations are not for application. 

Esteban considerations

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately.  See 38 C.F.R. § 4.25(b) 
(2001).  One exception to this general rule, however, is the 
anti- pyramiding provision of 38 C.F.R. § 4.14 (2001), which 
states that evaluation of the same disability under various 
diagnoses is to be avoided.  See also Fanning v. Brown, 4 
Vet. App. 225 (1993).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In this case, separately rating the appellant's right ankle 
arthritis would violate the anti-pyramiding provision, 
38 C.F.R. § 4.14.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, arthritis is rated based on limitation of motion of the 
joint affected.  Therefore, the 20 percent rating assigned 
under Diagnostic Code 5271, limitation of motion of the right 
ankle, encompasses the arthritis as well as the recurrent 
right ankle sprains. 

Fenderson considerations

As discussed above, since this case involves the appeal of an 
initially-assigned disability rating, Fenderson v. West, 12 
Vet. App. 119 (1999) applies.  Accordingly, in evaluating the 
appellant's disability, the Board will be mindful of its 
obligation consider the concept of "staging" assigned 
disability ratings, that is awarding separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

It is clear from a review of the factual background of this 
case, described above, as well as the appellant's own 
contentions, that his right ankle disability has become 
significantly worse in recent years.  The Board believes that 
the initial evidence demonstrating deterioration in the right 
ankle is the report of the July 31, 2002 VA examination, in 
which the appellant was described as limping and using a 
cane.  Earlier medical reports do not indicate that a 
compensable disability existed.  [The Board observes in 
passing that its now-vacated February 2002 decision contains 
a discussion of the evidence of record at that time, which 
encompasses all evidence except the July 31, 2002 VA 
examination report, and concluded that a compensable 
disability rating was not warranted; the Court did not find 
fault with that discussion or decision but vacated the case 
for other reasons.]    

In summary, for reasons and bases stated above, the Board 
assigns a 20 percent disability rating for the appellant's 
service-connected right ankle disability effective July 31, 
2002.   



ORDER

A 20 percent rating for a right ankle disorder is granted, 
subject to the statutes and regulations governing the payment 
of monetary awards.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

